PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
	Preiss et al.
U.S. Pat. No. 10,844,697
Issued: November 24, 2020
For: 	PERFORATION GUN COMPONENTS AND SYSTEM

:
:
:	NOTIFICATION OF IMPROPER
:	PRIOR ART CITATION UNDER
:	37 CFR 1.501
:



The submission filed on March 3, 2021 filed by a third party under 37 CFR 1.501 is hereby acknowledged to have been received and reviewed by the Patent and Trademark Office.  The requirements for a proper prior art citation under 37 CFR 1.501 are as follows:

	A) prior art submitted must be limited to “written prior art consisting of patents and publications”.  Any submission that contains any issue not directed to patents and publications will not be entered into the file and will be returned unconsidered, despite the fact that it may also contain “properly considerable” prior art.  MPEP 2205.
	B) an explanation of how the person submitting the prior art considers it to be pertinent and applicable to the patent.
	C) an explanation of why it is believed that the prior art has a bearing on the patentability of any claim of the patent.
D) if filed by a party other than the patent owner, an indication must be present that a copy of the submission has been served on the patent owner, or includes a duplicate copy if service on the patent owner was not possible.

The prior art submission filed March 3, 2021 fails to meet the requirement of item A) above. Pursuant MPEP 2205, “[t]he submission must be directed to patents, printed publications and/or written claim scope statements and additional information and cannot discuss what the patent owner did, or failed to do, with respect to submitting and/or describing patents and printed publications during examination, because that would be a statement as to the conduct of the patent owner.” The submission includes statements discussing what the patent owner did during examination as well as statements with regards to patent owner’s post grant conduct in a proceeding before a Federal court or the Office. 



/Teri P LUU/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        /Katherine Matecki/
___________________________
Katherine Matecki, Director
Patent Technology Center 3600
(571) 272-5250

KM/tl: 03/31/21


Cc :	Bryce A. Johnson
Buche & Associates, P.C.
	875 Prospect Suite 305
	La Jolla, CA  92037